Citation Nr: 0320286	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  97-29 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo

INTRODUCTION

The veteran had active military service from March 1968 to 
October 1971.  He is currently represented by the Disabled 
American Veterans (DAV).

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's petition to reopen his claim 
for service connection for sinusitis.  

On March 15, 1999, the veteran testified at a hearing at the 
RO before a Member of the Board (Veterans Law Judge (VLJ)) 
who is no longer employed at the Board.  A transcript of that 
hearing is of record.


REMAND

The Board shall decide an appeal only after giving the 
appellant an opportunity for a hearing.  38 U.S.C.A. §§ 7105, 
7107 (West 2002).  The Member of the Board (VLJ) who conducts 
the hearing shall participate in making the final 
determination of the claim.  38 C.F.R. § 20.707 (2002).

The veteran's March 1999 hearing was before a VLJ who is no 
longer employed at the Board.  So the case has been 
reassigned.  Because of this, the Board recently sent the 
veteran a letter in July 2003 asking him whether he wants 
another hearing.  And he responded in August 2003 that he 
does; he wants another hearing at the RO before a Member of 
the Board (VLJ) who will ultimately decide his appeal.  
Accordingly, he must be scheduled for another travel Board 
hearing.  38 C.F.R. § 20.704 (2002).



The claim hereby is REMANDED to the RO for the following:

Schedule the veteran for a travel Board 
hearing at the soonest available 
opportunity.  Notify him of the date, 
time, and location of his hearing.  Place 
a copy of the letter in his claims file.  
If, for whatever reason, he changes his 
mind and decides not to have a hearing, 
also document that in his claims file.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




